DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 has been entered.
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reiterer et al.  (USPN 6746974).
Reiterer teaches a cleaning wipe (1) comprising a single layer fibrous material having a first working surface section (top) and a second working surface section (bottom) at opposing exterior sides of the single layer fibrous material wherein each opposing working surface section has an exposed surface.  There is an intermediate region (middle portion) between the two opposing working surface sections.  There is a tacky material (7, 9) designed to assist in picking up dirt and dust.  The concentration of the tacky material at one of the exposed surfaces of one of the working surface sections is greater than the concentration of the tacky material within the intermediate region and within the remainder of the working surface section that is not exposed (claim 1 states that one major surface is impregnated with the tackifier).
With regards to claim 2, the concentration of the tacky material at both exposed surfaces of the working surface section is greater than the concentration of the tacky material within the intermediate region and within the remainder of the working surface sections that is not exposed (7, 9 spray both sides of the wipe, thus making the outer surfaces tackier than the intermediate section).
With regards to claim 3, the concentration of tacky material at the working surfaces are approximately the same (7 and 9 spray similar).  
With regards to claim 4, the wipe is shaped to conform to the surface of the sweeper mop head and to be attached thereto (intended use; wipe can be used for any purpose and can be cut to multiple sizes to do so; col. 6, lines 48-52).
With regards to claim 7, the wipe has a basis weight of 100 grams per square meter (col. 3, lines 63-65).
With regards to claim 8, the tacky material is a pressure sensitive material (claim 2).
With regards to claim 9, the pressure sensitive adhesive is a hot-melt pressure adhesive (claim 8 states heat reactive pressure sensitive material).
With regards to claim 10, the wipe is a polyester wadding (col. 3, lines 21-23).
With regards to claim 11, the wipe comprises a polyester non-woven web (col. 3, lines 56-58).
With regards to claim 12, Reiterer teaches a method of making a cleaning wipe (1) comprising the steps of forming a non-woven (col. 3, lines 56-58) single layer fibrous material having a first working surface section (top) and a second working surface section (bottom) at opposing exterior sides of the single layer fibrous material wherein each opposing working surface section has an exposed surface.  There is an intermediate region (middle portion) between the two opposing working surface sections.  There is a tacky material (7, 9) sprayed on to the at least of the exposed working surface sections so that the concentration of the tacky material at one of the exposed surfaces of one of the working surface sections is greater than the concentration of the tacky material within the intermediate region and within the remainder of the working surface section that is not exposed (claim 1 states that one major surface is impregnated with the tackifier).  The material that has been sprayed is dried (8) and the material is cut (col. 6, lines 48-52) into a wipe.
With regards to claim 13, the tacky material is sprayed on both of the exposed surfaces of the working surface sections (7 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiterer (‘974) in view of Schmitz et al. (USPN 20190117035).
Reiterer teaches all the essential elements of the claimed invention however fails to teach using the wipe of claim 1 on a mop with a head and a handle.  Schmitz teaches a mop (106, 102) with a handle and a head for attaching a cleaning wipe.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiterer so that the wipe can be used on a mop as taught by Schmitz to allow for quick removal of dust and debris from a floor surface.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiterer (‘974) in view of Ngai (USPN 63144627).
Reiterer teaches all the essential elements of the claimed invention however fails to teach that the wipe comprises a polyester staple fiber having a fineness of 7-35 dtex.  Ngai teaches a wipe with staple fibers that have a fineness in the range of .9-10 dtex (col. 4, lines 49-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reiterer so that the staple fiber has a fineness range as taught by Ngai to allow for a better collection of dirt and dust.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiterer (‘974) in view of Cameron (USPN 3192679).
Reiterer teaches all the essential elements of the claimed invention however fail to teach that the material is cut prior to drying.  Cameron teaches a method of making an article comprising spraying the article, cutting the article and then drying the article.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the wipe after spraying the wipe as taught by Cameron since it would not alter the functionality of Reiterer’s wipe.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant amended the claim to include limitations regarding a single layer fibrous material and therefore further searching was required and a new rejection was made.  The Reiterer reference teaches a single layer wipe that has tack sprayed on either one or both outer sides and the concentration of the tack is greater on the exposed surfaces than on the middle portion between the outer surfaces since the entire wipe is not saturated with the tack material.  If only the outsides are being sprayed, then clearly the middle would less concentrated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723